DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2006/0216897).
Regarding claim 1, Lee discloses, in at least figures 1, 2A, 2B, and related text, a thin film transistor (TFT) gate-channel arrangement, comprising:
a substrate (110, [68]);
 a channel material (12 of 14b, [68]) shaped as a wire, wherein the channel material (12 of 14b, [68]) includes a thin film semiconductor material ([68]); 
a gate electrode material (20, [68]); and 
a gate dielectric (30, [68]) between the channel material (12 of 14b, [68]) and the gate electrode material (20, [68]), 
wherein the gate electrode material (20, [68]) includes a bottom portion comprising a portion of the gate electrode material (lower 20, figures) between the channel material (12 of 
Regarding claim 2, Lee discloses the TFT gate-channel arrangement according to claim 1 as described above.
Lee discloses, in at least figures 1, 2A, 2B, and related text, a portion of the gate dielectric (30, [68]) is between the bottom portion of the gate electrode material (lower 20, figures) and the channel material (12 of 14b, [68]), and 
the TFT gate-channel arrangement further includes a further portion of the gate dielectric (30, [68]) between the bottom portion of the gate electrode material (lower 20, figures) and the substrate (110, [68]).
Regarding claim 4, Lee discloses the TFT gate-channel arrangement according to claim 1 as described above.
Lee discloses, in at least figures 1, 2A, 2B, and related text, the bottom portion of the gate electrode material (lower 20, figures) is in an opening in the seed material (14a, [68]).
Regarding claim 5, Lee discloses the TFT gate-channel arrangement according to claim 4 as described above.
Lee discloses, in at least figures 1, 2A, 2B, and related text, the opening is lined with the gate dielectric (30, [68]).
Regarding claim 6, Lee discloses the TFT gate-channel arrangement according to claim 5 as described above.
Lee discloses, in at least figures 1, 2A, 2B, and related text, a portion of the gate dielectric (30, [68]) lining the opening is in contact with the seed material (14a, [68]).

Lee discloses, in at least figures 1, 2A, 2B, and related text, the gate dielectric (30, [68]) wraps around the wire (14b, [68]).
Claim(s) 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2017/0062603).
Regarding claim 14, Suzuki discloses, in at least figures 4E, 4F, and related text, a transistor, comprising:
a channel material (106b, [75]) shaped as a wire, wherein the channel material (106b, [75]) includes a textured thin film semiconductor material ([173]); 
a gate electrode material (114, [78]); 
a gate dielectric (112, [129]) between the channel material (106b, [75]) and the gate electrode material (114, [78]), wherein the gate dielectric (112, [129]) at least partially wraps around the wire (106b, figures); 
a first source/drain (S/D) electrode (108a, [141]) over the channel material (106b, [75]); and 
a second S/D electrode (108b, [141]) over the channel material (106b, [75]).
Regarding claim 15, Suzuki discloses the transistor according to claim 14 as described above.
Suzuki further discloses, in at least figures 4E, 4F, and related text, the first S/D electrode (108a, [141]) is aligned with a first end of the wire (106b, figures).

Suzuki further discloses, in at least figures 4E, 4F, and related text, the second S/D electrode (108b, [141]) is aligned with a second end of the wire (106b, figures).
Regarding claim 17, Suzuki discloses the transistor according to claim 14 as described above.
Suzuki further discloses, in at least figures 4E, 4F, and related text, at least one of the first S/D electrode (108a, [141]) and the second S/D electrode (108b, [141]) includes a metal ([141]).
Claim(s) 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2003/0215989).
Regarding claim 19, Kim discloses, in at least figures 4B, 5B, 6B, and related text, a method of manufacturing a transistor, the method comprising:
providing a seed material (30, [31], [33]) over a substrate (10, [31]); 
providing a channel material (40, [31], [33]) shaped as a wire over the seed material (30, [31], [33]); 
removing a portion of the seed material (30, [31], [33]) between at least a portion of the channel material (40, [31], [33]) and the substrate (10, [31]); 
providing a gate dielectric (24, [38]) wrapping around the portion of the channel material (40, [31], [33]); and 
providing a gate electrode material (80, [39]) wrapping around the gate dielectric (24, [38]).

Kim further discloses, in at least figures 4B, 5B, 6B, and related text, removing the portion of the seed material (30, [31], [33]) includes forming an opening (70, [36]) in the seed material (30, [31], [33]), 
providing the gate dielectric (24, [38]) wrapping around the portion of the channel material (40, [31], [33]) includes lining one or more surfaces of the opening (70, [36]) with the gate dielectric (24, [38]), and 
providing the gate electrode material (80, [39]) includes filling the opening (70, [36]) lined with the gate dielectric (24, [38]) with the gate electrode material (80, [39]).
Regarding claim 21, Kim discloses the method according to claim 19 as described above.
Kim further discloses, in at least figures 4B, 5B, 6B, and related text, providing the gate dielectric (24, [38]) includes performing atomic layer deposition ([38]) to deposit the gate dielectric (24, [38]).
Claim(s) 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le (US 2018/0366587).
Regarding claim 24, Le discloses, in at least figures 4D, 4E, 5, and related text, an integrated circuit (IC) package, comprising:
an IC die (502/504, [94], [97]), comprising: 
a substrate (405, [87]), 
a seed material (410, [90]) over the substrate (405, [87]), the seed material (410, [90]) comprising an opening lined with a gate dielectric (442, [91]) and filled with a gate electrode material (432, [91]), and 

a further component (500, [94]), coupled to the IC die (502/504, [94], [97]).
Regarding claim 25, Le discloses the IC package according to claim 24 as described above.
Le further discloses, in at least figures 4D, 4E, 5, and related text, the further component (500, [94]) is one of a package substrate, a flexible substrate, or an interposer ([94]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0216897) in view of Suzuki (US 2017/0062603).
Regarding claim 7, Lee discloses the TFT gate-channel arrangement according to claim 1 as described above.
Lee does not explicitly disclose the channel material includes one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium 
Suzuki teaches, in at least figure 4E and related text, the device comprising the channel material (106b, [96], [97]) includes one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide ([96]), indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus, for the purpose of providing a transistor having a low subthreshold swing and a small leakage current in an off state ([10]).
Lee and Suzuki are analogous art because they both are directed to NWFET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Suzuki because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the channel material including one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus, as taught by Suzuki, for the purpose of providing a transistor having a low subthreshold swing and a small leakage current in an off state ([10], Suzuki).

Lee does not explicitly disclose a cross-section of the wire taken along a plane perpendicular to a long axis of the wire is between 50 and 500 square nanometers.
Suzuki teaches, in at least figure 4E and related text, the device comprising a cross-section of the wire (106b, [96], [97]) taken along a plane perpendicular to a long axis of the wire is between 50 and 500 square nanometers ([79]), for the purpose of providing a transistor having a low subthreshold swing and a small leakage current in an off state ([10]).
Lee and Suzuki are analogous art because they both are directed to NWFET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Suzuki because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the cross-section of the wire taken along a plane perpendicular to a long axis of the wire being between 50 and 500 square nanometers, as taught by Suzuki, for the purpose of providing a transistor having a low subthreshold swing and a small leakage current in an off state ([10], Suzuki).
Regarding claim 13, Lee discloses the TFT gate-channel arrangement according to claim 1 as described above.
Lee does not explicitly disclose a shape of a cross-section of the wire is a rectangle or a trapezoid.

Lee and Suzuki are analogous art because they both are directed to NWFET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Suzuki because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the shape of a cross-section of the wire being a rectangle or a trapezoid, as taught by Suzuki, for the purpose of providing a transistor having a low subthreshold swing and a small leakage current in an off state ([10], Suzuki).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0216897) in view of Kim (US 2003/0215989).
Regarding claim 8, Lee discloses the TFT gate-channel arrangement according to claim 1 as described above.
Lee does not explicitly disclose the gate dielectric includes a high-k dielectric.
Kim teaches, in at least figure 6B and related text, the device comprising the gate dielectric (24, [38]) includes a high-k dielectric ([38]), for the purpose of reducing problems of the conventional DELTA and GAA structures, where the transistor device has an effect that widens a channel width by forming a three-dimensional structure ([12]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the gate dielectric including a high-k dielectric, as taught by Kim, reducing problems of the conventional DELTA and GAA structures, where the transistor device has an effect that widens a channel width by forming a three-dimensional structure ([12], Kim).
Regarding claim 9, Lee discloses the TFT gate-channel arrangement according to claim 1 as described above.
Lee does not explicitly disclose the gate dielectric includes one or more of: a high-k dielectric material comprising hafnium and oxygen, a high-k dielectric material comprising zirconium and oxygen, a high-k dielectric material comprising aluminum and oxygen, a high-k dielectric material comprising tantalum and oxygen, a high-k dielectric material comprising tantalum, silicon, and oxygen, a high-k dielectric material comprising hafnium, silicon, and oxygen, and a high-k dielectric material comprising lanthanum and oxygen.
Kim teaches, in at least figure 6B and related text, the device comprising the gate dielectric (24, [38]) includes one or more of: a high-k dielectric material comprising hafnium and oxygen ([38]), a high-k dielectric material comprising zirconium and oxygen ([38]), a high-k dielectric material comprising aluminum and oxygen ([38]), a high-k dielectric material comprising tantalum and oxygen ([38]), a high-k dielectric material comprising tantalum, silicon, and oxygen, a high-k dielectric material comprising hafnium, silicon, and oxygen, and a high-k 
Lee and Kim are analogous art because they both are directed to NWFET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the gate dielectric including one or more of: a high-k dielectric material comprising hafnium and oxygen, a high-k dielectric material comprising zirconium and oxygen, a high-k dielectric material comprising aluminum and oxygen, a high-k dielectric material comprising tantalum and oxygen, a high-k dielectric material comprising tantalum, silicon, and oxygen, a high-k dielectric material comprising hafnium, silicon, and oxygen, and a high-k dielectric material comprising lanthanum and oxygen, as taught by Kim, reducing problems of the conventional DELTA and GAA structures, where the transistor device has an effect that widens a channel width by forming a three-dimensional structure ([12], Kim).
Regarding claim 10, Lee discloses the TFT gate-channel arrangement according to claim 1 as described above.
Lee does not explicitly disclose the gate dielectric has a thickness between 0.5 and 10 nanometers.
Kim teaches, in at least figure 6B and related text, the device comprising the gate dielectric (24, [38]) has a thickness between 0.5 and 10 nanometers ([38]), for the purpose of 
Lee and Kim are analogous art because they both are directed to NWFET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the gate dielectric having a thickness between 0.5 and 10 nanometers, as taught by Kim, reducing problems of the conventional DELTA and GAA structures, where the transistor device has an effect that widens a channel width by forming a three-dimensional structure ([12], Kim).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3 that recite “the seed material includes a dielectric or a conductive material comprising one or more of: oxygen and one or more of hafnium, aluminum, zirconium, indium, gallium, zinc, and silicon, and nitrogen and one or more of hafnium, aluminum, zirconium, indium, gallium, zinc, and silicon” in combination with other elements of the base claims 1 and 3.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 18 that recite “at least one of the first S/D electrode and the second S/D electrode includes a semiconductor and an N-type dopant” in combination with other elements of the base claims 14 and 18.
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 19 and 22 that recite “the seed material includes a dielectric or a conductive material comprising one or more oxides or nitrides of hafnium, aluminum, zirconium, indium, gallium, zinc, and silicon” in combination with other elements of the base claims 19 and 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811